Dismissed and Memorandum Opinion filed February 15, 2007







Dismissed
and Memorandum Opinion filed February 15, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00700-CV
____________
 
HAROLD JAMES WHITTET, in his
capacity as Trustee of the 
Wanda J. Bennett-Rodgers Trust,
Appellant
 
V.
 
COMMERCE BANK., N.A., Appellees
 

 
On Appeal from the 61st District
Court
Harris County, Texas
Trial Court Cause No. 2005-25587
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 19, 2006.  On February 1, 2007, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 15, 2007.
Panel consists of Chief Justice Hedges and Justices Fowler and Edelman.